Citation Nr: 1718242	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 15, 2015.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964 and from December 1964 to August 1985. 
The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, February 2015, and December 2015, the Board remanded this claim for further development.  

Most recently, in August 2016, the Board remanded the appeal for further development, to include obtaining additional treatment records.  The outstanding treatment records have been obtained and associated with the claims file.

Although a June 2015 rating decision reflects that the Veteran is receiving a 100 percent schedular rating based on his coronary artery disease effective January 15, 2015, receipt of a 100 percent disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Indeed, the Veteran's claim for a TDIU, prior to January 15, 2015, remains pending.  However, as it is apparent that the Veteran has been in receipt of special monthly compensation benefits effective January 15, 2015, the concerns outlined in Bradley are no longer present.  Thus, the issue of entitlement to TDIU from January 15, 2015 to the present is moot in this case.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU prior to January 15, 2015 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A. 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters mailed to the Veteran in August 2009 and June 2014. The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for TDIU.  Further, following full notification, the claim on appeal was readjudicated in the February 2017 Supplemental Statement of the Case. Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for resolution of the issues on appeal has been obtained. VA has obtained the Veteran's STRs and VA treatment records relevant to his claim. VA provided the Veteran with VA compensation examinations for his claim.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.
II. Entitlement to a TDIU 

The Veteran contends that his service-connected disabilities prevent him from maintaining gainful employment.  

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. §  4.16(a) (2016).

Between August 17, 2007 and January 15, 2015, the Veteran was service-connected for the following disabilities: coronary artery disease, rated as 60 percent disabling; bilateral hearing loss, rated as noncompensable prior to April 7, 2009, and as 40 percent disabling thereafter; diabetes mellitus, rated as 20 percent disabling; and hypertension with chronic renal insufficiency, rated as 60 percent disabling.  His combined disability rating was 70 percent, effective August 17, 2007, 80 percent as of April 7, 2009, and 90 percent between September 11, 2012 and January 15, 2015.  Therefore, at all pertinent points, he meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Therefore, the remaining inquiry is whether he was unable to secure or follow substantially gainful employment due solely to his service-connected disabilities, prior to January 15, 2015.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Upon review of post-service VA treatment records, the Board notes that throughout the relevant appeal period, the Veteran's hypertension and diabetes mellitus were primarily noted to be well-controlled by VA treatment providers.  There was one instance in March 2014, at which time the treatment provider reported that his diabetes mellitus was not well-controlled.  Additionally, the Veteran consistently denied experiencing dizziness, chest pain, or angina during this period of time.  However, there was a report of chest pain after his angioplasty in September 2011.

In May 2009, VA afforded the Veteran examinations for his bilateral hearing loss and hypertension.  The audiologist indicated that the Veteran experienced difficulty hearing in the presence of background noise, which could potentially impact occupational activities.  The cardiologist noted that the hypertension affected the Veteran's ability to exercise and participate in sporting activities, but it did not affect other types of daily activities.  He did not opine as to the effects of hypertension on occupational activities.

At an October 2009 VA audiology examination, the Veteran reported increased difficulty in understanding conversational speech.  The audiologist indicated that this may affect his occupational activities.

In September 2010, a VA primary care provider submitted a statement in which she indicated that, due to the Veteran's service-connected bilateral hearing loss, diabetes mellitus, and hypertension with chronic renal insufficiency, he was not considered a good candidate for employment.  She further indicated that this was not likely to change in the future.  However, although the primary care provider noted that the Veteran was not capable of completing strenuous activities, she also concluded that the Veteran "could be employed in a desk job."  

In January 2012, VA afforded the Veteran examinations for his bilateral hearing loss, diabetes mellitus, hypertension, and general medical functioning.  The audiologist opined that his hearing loss would impact his ability to work, as he experienced difficulty understanding speech and voices over the telephone, even with the assistance of hearing aids.  She noted that the Veteran had not been fired or denied a job due to his hearing loss.  

The VA examiner who completed the remaining examinations stated that the diabetes mellitus and hypertension did not cause functional impairment and, thus, did not have any impact on the Veteran's ability to work.  She noted that he was able to perform yard work and enjoyed gardening.  The examiner opined that, as a result, he would be capable of performing sedentary tasks. 

In September 2012, the Veteran underwent a VA examination for his coronary artery disease.  The examiner opined that the disability would not impact his ability to work.

VA treatment records between March 2013 and July 2013 noted that the Veteran was able to walk about 500 feet before experiencing shortness of breath or chest pain due to moderate exertion.  He stated that he was able to work around his house and yard.  In March 2014, he reported being unable to walk more than half of a block before experiencing shortness of breath, which the treatment provider attributed to poor physical fitness.

In March and April 2014, VA treatment records noted the Veteran's reports of short term memory loss, which began after his wife's death in October 2013.  The Veteran described having difficulty remembering familiar driving routes, but not feeling lost or confused.  He stated that he would eventually recall how to get to his destination.  The March 2014 VA treatment provider noted a potential relationship between the memory loss and his depression.  After an April 2014 evaluation, he was diagnosed with an unspecified neurocognitive disorder, due to moderate deficits in delayed memory, as well as mild/moderate impairment to immediate memory, attention, and concentration.  The Veteran is not service-connected for any psychiatric disability.

In July 2014, the Veteran reported to a VA treatment provider that he experienced mild shortness of breath after moderate exertion, but could walk daily for 15 to 20 minutes.

In October 2014, the RO afforded the Veteran a VA examination for his service-connected disabilities to evaluate their impact on his employability.  He reported that his post-service employment included driving cars and small buses for a transportation company, as well as installing and building windows for his son's window company.  In 2004, he vacated his position with the window company because his other son was unemployed and needed the position.  

The examiner opined that it was less likely than not that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  She reasoned that the service-connected coronary artery disease was stable, as there had been no complaints of chest pain or observable ischemic changes.  She noted hospitalization for the angioplasty in 2011, but no other instances of such treatment for this disability.  The examiner further noted that the service-connected diabetes mellitus did not cause symptoms of hyperglycemia or hypoglycemia, nor had it resulted in any instances of hospitalization or end stage organ damage that would typically render an individual unable to secure or follow substantially gainful employment.  She also stated that the Veteran did not have end stage renal disease and was not on dialysis, which demonstrated that the hypertension did not impact his employability.  The examiner noted the Veteran's reports that he had previously worked in the glass industry installing and making windows, while also driving small buses for a transportation company.  She opined that, considering his educational background and current skills, he would still be capable of performing such occupations despite his current service-connected disabilities.  Furthermore, she stated that none of his service-connected disabilities would require him to have special accommodations in the workplace.  

In August 2015, another VA examiner assessed the functional impairment of the Veteran's service-connected disabilities.  Pertinently, the examiner noted that the Veteran's hypertension and diabetes were well-controlled, and that his renal insufficiency required no treatment such as dialysis.  The examiner noted the Veteran reported no symptoms or functional impairment related to these conditions.  Further, with respect to the Veteran's coronary artery disease, the examiner noted one instance of chest pain since January 2015 relieved with nitroglycerine, and that the Veteran tires easily with physical activity.  However, the Veteran's recent progress notes and cardiac test results were negative for any cardiac ischemia and his echocardiogram showed normal heart function at the present.  Based on these observations, the examiner determined that such disabilities collectively would have "no impact on his ability to secure &/or maintain either substantially gainful physical or sedentary empl[o]yment."  

An August 2015 VA audio examiner also assessed the functional impacts of the Veteran's hearing loss disability and noted that although the veteran has a bilateral hearing loss, his word understanding is good in a quiet environment for both ears.  The Veteran stated he does have hearing aids, and reported that the hearing aids do help with hearing speech.  The veteran was able to follow directions and answer all
the questions correctly during the exam, which was in a quiet room with face-to-face conversation.  The examiner noted that the veteran should therefore be able to secure employment, in a quiet setting with face-to-face contact.  

Most recently, a January 2016 VA examiner similarly determined that the functional effects of the Veteran's service-connected disabilities would not render the Veteran unable to work.  Upon review of the Veteran's entire history, the examiner referenced many of the findings noted above, and indicted that collectively, the Veteran's service-connected disabilities are not so severe as to prevent gainful employment.  In consideration of the Veteran's education background (high school diploma) and military courses in criminal justice, and his previous skills such as as an administrative specialist, window installer and driver, there are a number of jobs that the Veteran can perform that are less strenuous but adaptable to his current disabilities.  The examiner specifically noted he could work as an administrative specialist.  

Based on the foregoing, the competent and credible evidence of record does not support a finding that the Veteran's service-connected disabilities in and of themselves render the Veteran unable to secure or maintaining substantially gainful employment prior to January 15, 2015.

Indeed, while some of the Veteran's VA treatment records and the September 2012 VA opinion indicate that his service-connected coronary artery disease interferes with his ability to perform work of a physical nature that requires prolonged walking or strenuous activity, the record does not suggest that he would be unable to perform work of a sedentary nature.  In fact, the September 2012 and January 2012 opinions noted that he would be capable of performing sedentary work.  None of the VA examiners indicated that his physical disabilities would have any effect on his ability to sit for long periods of time. Furthermore, the Board acknowledges that several VA audiologists opined that his bilateral hearing loss may impact his ability to communicate with others in an occupational setting.  However, the evidence is against a finding that this disability would prohibit him from obtaining substantially gainful employment in a sedentary environment altogether, so long as the setting is quiet and he has face-to-face contact, as noted by the August 2015 VA audio examiner.  Moreover, the Board finds that the Veteran's high school education, college credits, and his military course work, and prior experience does not preclude him from working in a capacity outside of purely physical occupation.  

The Board is aware that the Veteran has several other disabilities that affect his ability to perform either physical or sedentary work.  Indeed, the August 2015 VA examiner noted that the Veteran has multiple other medical conditions contributing to general debility, to include morbid obesity, COPD/Chronic bronchiectasis, significant degenerative disc disease status post lumbar surgery with residual foot drop on the left, and cerebrovascular disease.  The Veteran has also reported several instances of short-term memory loss since his wife's death.  Crucially however, these disabilities are not service-connected and cannot be considered in the determination as to whether a TDIU may be awarded.  

The Board observes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). Indeed, the focus of the examiner is not on whether a veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013). Thus, the Board finds that the assessments of record are probative in that they support the finding that the Veteran is physically capable of sedentary employment, and take into account the Veteran's own report of history and explanation of symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that to be probative, a medical opinion must be factually accurate, fully articulated, and based on sound reasoning).
As noted above, the sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award a TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment. See Van Hoose, supra.  Despite clear limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board adds that referring this matter to the Director of the Compensation for extra-schedular consideration under 38 C.F.R. § 4.16(b) only applies to those TDIU claims that do not meet the percentage standard set forth in 38 C.F.R. § 4.16(a).  As the Veteran meets the threshold schedular criteria for a TDIU award under 4.16(a) for all times relevant to this appeal, referral is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities, and the claim for a TDIU, prior to January 15, 2015, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports his claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a TDIU prior to January 15, 2015, is denied. 



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


